 1
 2                                                                              FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 3
 4                                                                     Feb 24, 2020
                                                                           SEAN F. MCAVOY, CLERK
 5
 6                                UNITED STATES DISTRICT COURT
 7                           EASTERN DISTRICT OF WASHINGTON
 8
 9   TIMOTHY T.,                                     No. 2:19-CV-00030-JTR
10
                       Plaintiff,
11
12                           v.                      ORDER GRANTING DEFENDANT’S
                                                     MOTION FOR SUMMARY
13   ANDREW M. SAUL,                                 JUDGMENT
14   COMMISSIONER OF SOCIAL
     SECURITY,1
15
16                     Defendant.
17
              BEFORE THE COURT are cross-motions for summary judgment. ECF
18
     No. 14, 15. Attorney Chad L. Hatfield represents Timothy T. (Plaintiff); Special
19
     Assistant United States Attorney Lars Joseph Nelson represents the Commissioner
20
     of Social Security (Defendant). The parties have consented to proceed before a
21
     magistrate judge. ECF No. 8. After reviewing the administrative record and the
22
     briefs filed by the parties, the Court GRANTS Defendant’s Motion for Summary
23
     Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
24
25            1
                  Andrew M. Saul is now the Commissioner of the Social Security
26   Administration. Accordingly, the Court substitutes Andrew M. Saul as the
27   Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
28   25(d).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
 1                                      JURISDICTION
 2         Plaintiff filed applications for Disability Insurance Benefits and
 3   Supplemental Security Income on May 10, 2017, alleging disability since March 6,
 4   2017,2 due to pulmonary embolism, low back pain, insomnia, migraines, left
 5   shoulder injury, and left wrist injury. Tr. 85-86. The applications were denied
 6   initially and upon reconsideration. Tr. 131-39, 142-55. Administrative Law Judge
 7   (ALJ) R.J. Payne held a hearing on July 20, 2018, Tr. 33-82, and issued an
 8   unfavorable decision on August 22, 2018, Tr. 15-27. Plaintiff requested review
 9   from the Appeals Council. Tr. 211, 317. The Appeals Council denied the request
10   for review on November 14, 2018. Tr. 1-5. The ALJ’s August 2018 decision
11   became the final decision of the Commissioner, which is appealable to the district
12   court pursuant to 42 U.S.C. § 405(g). Plaintiff filed this action for judicial review
13   on January 18, 2019. ECF No. 1.
14                                STATEMENT OF FACTS
15         Plaintiff was born in 1988 and was 28 years old as of his alleged onset date.
16   Tr. 25. He has a GED and his work history has been primarily in construction. Tr.
17   607. In February 2017, Plaintiff suffered a pulmonary embolism and was
18   hospitalized for five days. Tr. 365. For the next several months he had difficulty
19   breathing and was having significant coughing fits, including coughing up blood
20   on a regular basis. Tr. 419, 438, 453, 462, 471, 482. He testified he was unable to
21   do anything other than lay in bed and take medication. Tr. 56-58. In October
22   2017, Plaintiff began a training program with a siding business, but was unable to
23   meet the work demands as he was missing too many days due to his breathing
24   condition. Tr. 39. In Spring 2018, his medications were adjusted, and he returned
25   to full time work in June. Tr. 40.
26                                STANDARD OF REVIEW
27
28         2
               Plaintiff later amended the alleged onset date to February 27, 2017. Tr. 42.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
 1         The ALJ is responsible for determining credibility, resolving conflicts in
 2   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 3   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 4   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 5   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 6   only if it is not supported by substantial evidence or if it is based on legal error.
 7   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 8   defined as being more than a mere scintilla, but less than a preponderance. Id. at
 9   1098. Put another way, substantial evidence is such relevant evidence as a
10   reasonable mind might accept as adequate to support a conclusion. Richardson v.
11   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
12   rational interpretation, the Court may not substitute its judgment for that of the
13   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
14   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
15   administrative findings, or if conflicting evidence supports a finding of either
16   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
17   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
18   supported by substantial evidence will be set aside if the proper legal standards
19   were not applied in weighing the evidence and making the decision. Brawner v.
20   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
21                       SEQUENTIAL EVALUATION PROCESS
22         The Commissioner has established a five-step sequential evaluation process
23   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
24   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through
25   four, the burden of proof rests upon the claimant to establish a prima facie case of
26   entitlement to disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is
27   met once a claimant establishes that a physical or mental impairment prevents the
28   claimant from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4),


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
 1   416.920(a)(4). If a claimant cannot perform past relevant work, the ALJ proceeds
 2   to step five, and the burden shifts to the Commissioner to show (1) the claimant
 3   can make an adjustment to other work; and (2) the claimant can perform specific
 4   jobs that exist in the national economy. Batson v. Comm’r of Soc. Sec. Admin.,
 5   359 F.3d 1190, 1193-94 (9th Cir. 2004). If a claimant cannot make an adjustment
 6   to other work in the national economy, the claimant will be found disabled. 20
 7   C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
 8                            ADMINISTRATIVE DECISION
 9         On August 22, 2018, the ALJ issued a decision finding Plaintiff was not
10   disabled as defined in the Social Security Act.
11         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
12   activity since the alleged onset date. Tr. 17.
13         At step two, the ALJ determined Plaintiff had the following severe
14   impairment: pulmonary embolism. Tr. 18.
15         At step three, the ALJ found Plaintiff did not have an impairment or
16   combination of impairments that met or medically equaled the severity of one of
17   the listed impairments. Tr. 20-21.
18         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
19   he could perform less than a full range of medium work and had the following
20   specific limitations:
21
           The claimant can lift no more than 50 pounds at a time and lift or
22         carry 20 pounds at a time frequently. He has no limitations sitting and
23         can stand and walk six hours total, in any combination, in an eight-
           hour workday with normal breaks. He can frequently push or pull
24         leg-foot controls within the weight limitations given. The claimant
25         can occasionally stoop; balance; crouch; kneel; and crawl. He can
           frequently climb ramps and stairs. He can never climb ladders or
26
           scaffolds. The claimant can have occasional exposure to heavy
27         industrial-type vibration. He can tolerate frequent exposure to marked
28         temperature extremes of heat/cold, humidity and wetness. He can



     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
 1         have no exposure to unprotected heights and hazardous moving
           machinery. He can never perform commercial driving due to the
 2         effects of prescribed medication (Warfarin).
 3   Tr. 21.
 4         At step four, the ALJ found Plaintiff was unable to perform his past relevant
 5   work as a construction worker and field artillery crew member. Tr. 25.
 6         At step five, the ALJ determined that, based on the testimony of the
 7   vocational expert, and considering Plaintiff’s age, education, work experience, and
 8   RFC, there were jobs that existed in significant numbers in the national economy
 9   that Plaintiff was capable of performing, including the jobs of kitchen helper,
10   housekeeping cleaner, cafeteria attendant, and final assembler. Tr. 25-26.
11         The ALJ thus concluded Plaintiff was not under a disability within the
12   meaning of the Social Security Act at any time from the alleged onset date through
13   the date of the decision. Tr. 26.
14                                         ISSUES
15         The question presented is whether substantial evidence supports the ALJ’s
16   decision denying benefits and, if so, whether that decision is based on proper legal
17   standards.
18         Plaintiff contends the ALJ erred by (1) improperly rejecting the opinion of
19   consultative examiner Dr. Dyck; (2) finding mental health impairments non-severe
20   at step two; (3) rejecting Plaintiff’s subjective complaints; and (4) making step five
21   findings that are unsupported.
22                                       DISCUSSION
23   1.    Step two
24         Plaintiff argues the ALJ erred in finding his mental impairment to be non-
25   severe at step two. ECF No. 14 at 11-12.
26         At step two of the sequential evaluation process, the ALJ must determine
27   whether the claimant has any medically determinable severe impairments. 20
28   C.F.R. §§ 404.1520(a)(ii), 416.920(a)(ii). An impairment is “not severe” if it does


     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
 1   not “significantly limit” the ability to conduct “basic work activities.” 20 C.F.R.
 2   §§ 404.1522(a), 416.922(a). Basic work activities are “abilities and aptitudes
 3   necessary to do most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). “An
 4   impairment or combination of impairments can be found not severe only if the
 5   evidence establishes a slight abnormality that has no more than a minimal effect on
 6   an individual’s ability to work.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir.
 7   1996) (internal quotation marks omitted). The step-two analysis is “a de minimis
 8   screening device used to dispose of groundless claims.” Webb v. Barnhart, 433
 9   F.3d 683, 687 (9th Cir. 2005).
10         Plaintiff asserts he has met his burden of demonstrating his anxiety is severe,
11   and argues that the medical records and opinions are more than enough to meet the
12   de minimus step two threshold. ECF No. 14 at 11-12. Defendant asserts the ALJ’s
13   rationale is supported by substantial evidence, and argues Plaintiff has simply
14   offered an alternate interpretation of the record. ECF No. 15 at 3-5. Defendant
15   further argues that even if the ALJ erred, any error was harmless because the
16   primary symptom of anxiety reported by Plaintiff was shortness of breath and
17   difficulty breathing, which are addressed in the RFC. Id. at 5-6.
18         The ALJ found Plaintiff’s medically determinable impairment of anxiety did
19   not cause more than minimal limitations in Plaintiff’s ability to perform basic
20   mental work activities and was therefore nonsevere. Tr. 18. In making this
21   finding, the ALJ asserted Plaintiff did not describe any mental health symptoms
22   and admitted the ability to independently perform his activities of daily living,
23   which were wide-ranging. Tr. 18-19. The ALJ further relied on the records
24   showing little or no abnormality in Plaintiff’s mental status during routine medical
25   care, and evidence that his mental health symptoms remained mild and stable even
26   after he stopped taking psychotropic medication. Tr. 19. Finally, the ALJ afforded
27   great weight to the psychological medical expert at the hearing, who reviewed the
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
 1   entire record and found little or no objective findings consistent with significant
 2   mental status abnormality. Id.
 3         The ALJ properly relied on substantial evidence in reaching the conclusion
 4   that Plaintiff’s anxiety was nonsevere. The ALJ engaged in the required analysis
 5   of the so-called “Paragraph B” criteria in assessing the severity of Plaintiff’s
 6   mental health. Tr. 20. “[W]hen the evidence is susceptible to more than one
 7   rational interpretation, we must uphold the ALJ’s findings if they are supported by
 8   inferences reasonably drawn from the record.” Molina v. Astrue, 674 F.3d 1104,
 9   1111 (9th Cir. 2012). Though Plaintiff offers an alternative interpretation of the
10   evidence, he identifies no specific legal error in the ALJ’s rationale. The Court
11   finds the ALJ’s analysis to be supported by substantial evidence.
12   2.    Opinion evidence
13         Plaintiff alleges the ALJ improperly rejected the opinion of consultative
14   examiner Dr. Dennis Dyck, PhD. ECF No. 14 at 9-11.
15         When an examining physician’s opinion is contradicted by another
16   physician, the ALJ is required to provide “specific and legitimate reasons” to reject
17   the opinion. Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995). The specific
18   and legitimate standard can be met by the ALJ setting out a detailed and thorough
19   summary of the facts and conflicting clinical evidence, stating his interpretation
20   thereof, and making findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.
21   1989).
22         On December 1, 2017, Plaintiff underwent a consultative psychological
23   exam with Dr. Dyck. Tr. 606-09. Dr. Dyck diagnosed Plaintiff with generalized
24   anxiety disorder with moderate symptoms. Tr. 608. He offered the following
25   comments regarding Plaintiff’s functional abilities:
26
           His ability to interact with coworkers and the public is likely mildly
27         impaired. Due to his anxiety, his ability to maintain regular
28         attendance in the workplace is moderately impaired. His ability to



     ORDER GRANTING DEFENDANT’S MOTION . . . - 7
 1         complete a normal workday or workweek without interruption from
           his anxiety is likely mildly to moderately impaired. His ability to deal
 2         with the usual stress encountered in the workplace is moderately
 3         impaired if it involves being around other individuals. He appears to
           have significant physical limitations that would be better assessed by a
 4         medical provider.
 5
 6   Tr. 609.
 7         The ALJ gave the opinion partial weight, noting the lack of objective
 8   findings of mental status abnormality, Plaintiff’s improvement with medication,
 9   and his wide range of independent activities of daily living. Tr. 19-20. The ALJ
10   further noted some of Dr. Dyck’s conclusions were inconsistent with the absence
11   of objective findings, and that the opinion was internally inconsistent in finding no
12   more than a mild impairment in interacting with others, but still concluding
13   Plaintiff would have moderate limitations in dealing with stressors if it involved
14   being around other individuals. Tr. 20.
15         Plaintiff argues the ALJ erred in failing to address the opinion regarding
16   maintaining attendance, offered no specific reasons for rejecting any of the
17   limitations, and otherwise concluded that the opinion was supported by objective
18   evidence and was consistent with the record. ECF No. 14 at 10-11. Defendant
19   argues the ALJ reasonably gave more weight to the medical expert who testified at
20   the hearing, and that the ALJ did not outright reject Dr. Dyck’s opinion, as it was
21   not phrased in terms of concrete functional limitations. ECF No. 15 at 6-7.
22   Defendant further asserts that, to the extent the ALJ did reject the opinion, he gave
23   sufficient reasons. Id. at 7-9.
24         The Court finds the ALJ did not err in his evaluation. An ALJ may consider
25   an opinion’s consistency with the record as a whole and the amount of explanation
26   offered by the source in determining the weight assigned. 20 C.F.R. §§
27   404.1527(c), 416.927(c). An ALJ may also reject an opinion that is internally
28   inconsistent. Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 603 (9th Cir.



     ORDER GRANTING DEFENDANT’S MOTION . . . - 8
 1   1999). The ALJ’s assessment of Dr. Dyck’s opinion as appearing internally
 2   inconsistent and lacking explanation for the moderate limits assessed is a
 3   reasonable interpretation of the record.
 4   3.    Plaintiff’s symptom statements
 5         Plaintiff alleges the ALJ erred in rejecting his symptom testimony without
 6   providing adequate reasons. ECF No. 14 at 12-17.
 7         It is the province of the ALJ to make credibility determinations. Andrews v.
 8   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). However, the ALJ’s findings must be
 9   supported by specific cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231
10   (9th Cir. 1990). Absent affirmative evidence of malingering, the ALJ’s reasons for
11   rejecting a claimant’s testimony must be “specific, clear and convincing.” Smolen
12   v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v. Chater, 81 F.3d 821, 834
13   (9th Cir. 1995).
14         The ALJ found Plaintiff’s medically determinable impairments could
15   reasonably be expected to cause the alleged symptoms; however, he found
16   Plaintiff’s statements concerning the intensity, persistence and limiting effects of
17   his symptoms were not entirely consistent with the medical evidence and other
18   evidence in the record. Tr. 22. The ALJ found Plaintiff’s allegations to be
19   undermined by his activities of daily living, his work activity during the period of
20   claimed disability, his improvement with treatment, lack of support from the
21   objective medical evidence, and treatment noncompliance. Tr. 22-24.
22         Plaintiff argues the ALJ engaged in a general review of the medical evidence
23   and treatment, and failed to explain how the evidence discounted Plaintiff’s
24   subjective statements. He also asserts the ALJ repeatedly misstated the standard
25   for disability when citing evidence that did not indicate total incapacity to work, as
26   an individual need not be totally incapacitated in order to qualify for disability.
27   Plaintiff further argues the ALJ improperly ignored medical opinions supportive of
28   Plaintiff’s testimony and improperly cited isolated instances of improvement that


     ORDER GRANTING DEFENDANT’S MOTION . . . - 9
 1   did not accurately represent the waxing and waning of symptoms. ECF No. 14 at
 2   12-17.
 3         Defendant asserts the ALJ did not apply the incorrect standard, and rather
 4   appropriately assessed a variety of legitimate factors that indicate Plaintiff’s
 5   allegations were less than reliable. ECF No. 15 at 9-17.
 6         As an initial matter, the Court finds no error in the standards applied by the
 7   ALJ. Plaintiff is correct that the Social Security Act does not demand complete
 8   incapacity in order for a claimant to be eligible for benefits. Social Security Ruling
 9   96-8p; Smolen, 80 F.3d at 1287 n.7 (“The Social Security Act does not require that
10   claimants be utterly incapacitated to be eligible for benefits.”). However, the
11   ALJ’s use of the phrases “total disability” and “total incapacity to work,” when
12   read in context, do not indicate the ALJ abrogated the standard for disability. Tr.
13   22. The ALJ accurately set forth the standards for disability in his statement of
14   applicable law, and completed the five step sequential evaluation process.
15         The Court finds that the ALJ’s reasoning is supported by substantial
16   evidence. In assessing a claimant’s subjective symptom complaints, an ALJ may
17   consider the claimant’s daily activities, precipitating and aggravating factors, and
18   the type and effectiveness of treatments. 20 C.F.R. §§ 404.1529(c)(3),
19   416.929(c)(3). A claimant’s daily activities may support an adverse credibility
20   finding if the activities contradict his other testimony. Orn v. Astrue, 495 F.3d
21   625, 639 (9th Cir. 2007). Although it cannot serve as the sole ground for rejecting
22   a claimant’s symptom statements, objective medical evidence is a “relevant factor
23   in determining the severity of the claimant’s pain and its disabling effects.”
24   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Unexplained or
25   inadequately explained reasons for failing to seek medical treatment or follow
26   prescribed courses of treatment can cast doubt on a claimant’s subjective
27   complaints. Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). The ALJ
28   appropriately relied on the above factors in reaching his conclusions regarding the


     ORDER GRANTING DEFENDANT’S MOTION . . . - 10
 1   reliability of Plaintiff’s symptoms allegations. The ALJ’s interpretation of the
 2   record is supported by substantial evidence.
 3   4.    Step five findings
 4         Plaintiff argues that the ALJ erred in his step five determination because the
 5   testimony of the vocational expert was premised on an incomplete hypothetical
 6   stemming from an inaccurate residual functional capacity determination. ECF No.
 7   14 at 17-18. Plaintiff’s argument is based on successfully showing that the ALJ
 8   erred in his treatment of the symptom statements and medical opinions. Id.
 9   Because the Court finds that the ALJ did not harmfully err in his step two findings,
10   rejection of Dr. Dyck, or evaluation of Plaintiff’s subjective statements, Plaintiff’s
11   argument is without merit.
12                                     CONCLUSION
13         Having reviewed the record and the ALJ’s findings, the Court finds the
14   ALJ’s decision is supported by substantial evidence and free of legal error and is
15   affirmed. Therefore, IT IS HEREBY ORDERED:
16         1.     Defendant’s Motion for Summary Judgment, ECF No. 15, is
17   GRANTED.
18         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.
19         The District Court Executive is directed to file this Order and provide a copy
20   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
21   and the file shall be CLOSED.
22         IT IS SO ORDERED.
23         DATED February 24, 2020.
24
25                                _____________________________________
                                            JOHN T. RODGERS
26                                 UNITED STATES MAGISTRATE JUDGE
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 11
